                                                                                                    KUNTZ, J.
                                  UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK
                                             225 Cadman Plaza East
                                            Brooklyn, New York 11201
                                                 (718) 613-2665



 DOUGLAS C. PALMER
      Clerk of Court


Daniel E. Carpenter
Reg. No # 90792-038
MDC Brooklyn
P.O. Box 329002
Brooklyn, NY 11232



                                                                     Date: FEB H
 Docket Number:         CV                 (include this number on all papers submitted to theCourt)
 Dear Litigant:                                                           >L

          The Clerk's Office received the enclosed papers on ' \JO il /e\^U Adocket number has
 been assigned to your submission. The papers are deficient for one or more of the following reasons checked
 below. Please read this list carefully to correct any mistakes or omissions in your papers. If you decide to
 proceed with your action, you must return the enclosed papersWITHIN 14 DAYS FROM THE DATE OF THIS
 LETTER. If you do not comply, your case will not proceed and may bedismissed.
 •         Papers, including complaints, petitions, motions or any other document, cannot be filed without an
           orioinal'sianature pursuant to Rule 11 ofthe Federal Rules ofCivil Procedure. Your original signature
           is needed wherever an "X" appears.

           Afiling fee of $5 [in cash, if submitted in person] or by certified check or money order made payable
*          to the Clerk ofCourt, U.S.D.C..E.D.N.Y., is required in order to file a petition for a writ of habeas
           corpus pursuant to 28 U.S.C. §§ 2241 or 2254 -or -you may request to waive the filing fee of $5 by
           completing an in forma pauperis application (also known as IFP). 28 U.S.C. § 1915. An IFP
           application form is enclosed.

           Your IFP application does not contain enough information for the Court to consider your request.
           Please complete the enclosed IFP application. Ifyou are presently incarcerated, please complete the
           enclosed Prisoner Authorization form as well as the IFPapplication.


 Q         Other:



                                                                       Sincerely,

                                                                       {Bwrmo, (k. ukuwvub
                                                                       Chief Deputy

  Enclosure(s)
  rev. 12/21/18
                                                                    KUNTZ, J.               Page 16


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                 CV
                                       Plaintiff
                                                           REQUEST TQ PROCEED
                -V.
                                                             IN FORMA PAUPERIS

                                        Defendants)



                                                        am the plaintiffin the above entitled case. I

I believe I amentitled to redress.

1 Ifyou are presently employed:
        a) give the name and address ofyour employer
        b) state the amount ofyour earnings per month




 2- ^^J^2E2^~-+~*

 3. Haveyoureceived.vritothepasttweWem^.anymoneyfromanysouree? tfso,Bamethesource
 and the amount ofmoney you received.


          a) Are you receiving any public benefits?         DfoD^S-
          b)Doyoureceiveanyincomerxomanyothertsource? O*0 L-ta»$-
  4. Doyouhaveanymoney.mclud^^^                                                   Ifso, howmuch?
                                                                                             Page 17

Do you own any apartment, house orbuilding, stocks, bonds, notes, automobiles or otherproperty? Ifthe
answer is yes, describe the property and state its approximate value.
  LJNo          LjYes,               .           _                      •                    "
6. List the person(s) that you pay moneyto support andthe amount you pay each month.



7. Doyoupayforrentorforamortgage? Ifso, how much each month?

8. State any special financial circumstances whichthe Court should consider.




 Iunderslandthatmetturts^
 In addition, ifIgive afalse answer Iwill be subjectto penalties for perjury.
 Ideclare under the penalty ofperjury that the foregoing is true and correct


 Dated:                                                             (signature)




  Rev. 7/2002
